Exhibit 10.1

TENTH AMENDMENT TO CREDIT AGREEMENT

     THIS TENTH AMENDMENT TO CREDIT AGREEMENT (this “Agreement”) is dated to be
effective as of the 30th day of December, 2008 (“Effective Date”) by and between
BANK OF AMERICA, N.A., a national banking association, in its capacity as
administrative agent (the “Administrative Agent”) for the “Lenders” that are
parties to the “Credit Agreement” (as defined below; terms defined in the Credit
Agreement shall have the same meanings in this Agreement) and in its capacity as
Swingline Lender and L/C Issuer; each of the undersigned Lenders; SUNRISE SENIOR
LIVING, INC., a Delaware corporation (the “Company”); certain Subsidiaries of
the Company party to the Credit Agreement pursuant to Section 2.14 of the Credit
Agreement (together with the Company, collectively the “Borrowers” and each a
“Borrower”) and each of the undersigned Guarantors. Hereafter, the Borrowers and
the Guarantors are collectively referred to as the “Obligors”; and the
Administrative Agent, the Lenders, the Swingline Lender and the L/C Issuer are
collectively referred to as the “Credit Parties”, and the Obligors and the
Credit Parties are collectively referred to as the “Parties”.

RECITALS

     The Obligors are parties with the Credit Parties to a Credit Agreement
dated December 2, 2005 as amended by the First Amendment To Credit Agreement
dated March 6, 2006, the Second Amendment To Credit Agreement dated January 31,
2007, the Third Amendment To Credit Agreement dated June 27, 2001, the Fourth
Amendment To Credit Agreement dated September 17, 2007, the Fifth Amendment To
Credit Agreement dated January 31, 2008, the Sixth Amendment To Credit Agreement
dated February 19, 2008, the Seventh Amendment To Credit Agreement dated March
13, 2008, the Eight Amendment To Credit Agreement dated July 23, 2008 and the
Ninth Amendment (the “Ninth Amendment”) dated to be effective as of October 1,
2008 (collectively, as amended by this Agreement, and as further amended,
modified, substituted, extended and renewed from time to time, the “Credit
Agreement”).

     The Obligors have requested the Credit Parties to modify certain of the
provisions of the Credit Agreement.

     The undersigned Parties have entered into this Agreement to provide for the
requested modifications in accordance with the terms and conditions set forth
herein.

     NOW, THEREFORE, in consideration of the premises, the mutual agreements
herein contained, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

     Section 1.     Acknowledgment Of Obligations; Reaffirmation Of
Obligations.  The Obligors acknowledge that: (a) each of the Loan Documents is
the valid and binding obligation of each of the Obligors that is a party
thereto; (b) the Loan Documents are enforceable in accordance with all stated
terms; and (c) the Obligors have no defenses, claims of offset, or counterclaims
against the enforcement of the Loan Documents in accordance with all stated
terms. Each Obligor hereby reaffirms and ratifies all of its respective duties
and obligations under the Loan Documents to which it is a party.

     Section 2.     Advances of Loan Proceeds And Issuances of Letters of
Credit.  The Parties agree that notwithstanding anything to the contrary in the
Loan Documents, the Lenders shall have no obligation prior to April 1, 2009 to
advance any additional proceeds of the Loans to the Borrowers or to issue any
new Letters of Credit for the accounts of any of the Obligors or their
Subsidiaries. Thereafter, the obligations of the Lenders under the Credit
Agreement to make any advances of proceeds of the

--------------------------------------------------------------------------------

Loans or to issue any new Letters of Credit shall be subject to and conditioned
upon the satisfaction in full of each of the following conditions precedent in
addition to the satisfaction of all other conditions therefor required by the
terms of the Credit Agreement: (a) each request by the Borrowers for any
advances of proceeds of the Loans or for the issuance of any new Letters of
Credit shall be accompanied by the Company’s written certification to the Credit
Parties which shall (i) demonstrate to the satisfaction of the Lenders that no
continuing Defaults or Events of Default exist as of the date of request, and
(ii) contain computations that demonstrate to the satisfaction of the Lenders
the compliance of the Obligors with the covenants contained in Section 7.14 of
the Credit Agreement, with such compliance to be measured and tested through and
as of the date of each of such requests (as opposed to quarterly); and (b) the
Obligors shall provide additional collateral to secure and support each of such
requested advances of proceeds of the Loan or issuances of Letters of Credit
that is acceptable in all respects to the Lenders in the sole and absolute
discretion of the Lenders. The Obligors acknowledge that the Lenders shall have
no obligation to disburse any proceeds of the Loans or to issue any new Letters
of Credit during the pendency of any continuing Defaults or Events of Default.

     Section 3.     Compliance with Section 7.14.   The Credit Parties agree
that notwithstanding anything to the contrary in the Credit Agreement, for the
period commencing and including the Effective Date and ending on March 30, 2009,
the Borrower shall not be required to comply with the covenants contained in
Section 7.14 of the Credit Agreement. Commencing on March 31, 2009, the Borrower
shall comply with each of the covenants contained in Section 7.14, and such
compliance shall be measured and tested for compliance on March 31, 2009 for the
period ending on March 31, 2009.

     Section 4.     Amendment And Modification Of Credit Agreement.   The Credit
Agreement is hereby amended and modified as of the Effective Date as follows:

                     Section 4.1.     Amendment of Definition of “Applicable
Rate”.   The existing definition of “Applicable Rate” is hereby deleted in its
entirety and replaced with the following definition:

     “Applicable Rate” means four hundred seventy-five (475) basis points for
Eurodollar Rate Loans and three hundred twenty-five (325) basis points for Base
Rate Loans.”

                     Section 4.2.     Amendment of Definition of “Base Rate”.  
The existing definition of “Base Rate” is hereby deleted in its entirety and
replaced with the following definition:

     “Base Rate” means for any day a fluctuating rate per annum equal to the
greatest of: (a) the Federal Funds Rate plus ½ of 1%, (b) the rate of interest
in effect for such day as publicly announced from time to time by Bank of
America as its “prime rate,” or (c) the one-month Eurocurrency Rate plus 1½ %.
The “prime rate” is a rate set by Bank of America based upon various factors
including Bank of America’s costs and desired return, general economic
conditions and other facts, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in such rate announced by Bank of America shall take effect at the opening of
business on the day specific in the public announcement of such change.”

                     Section 4.3.     Additional Defined Terms.   The following
definitions of “Disposition” or “Dispose” are hereby added to the Credit
Agreement:

     “Disposition” or “Dispose” means the sale, transfer, license, lease or
other disposition (including any sale and leaseback transaction) of any property
by any Person.”

2

--------------------------------------------------------------------------------

                     Section 4.4.     Deletion of Section 3.3(d) of Credit
Agreement.   Subsection (d) of Section 3.3 of the Credit Agreement is hereby
deleted.

                     Section 4.5.     Liens.   For the period commencing on the
Effective Date and ending on April 1, 2009, the following subsection (h) shall
be added to Section 8.1 (Liens) of the Credit Agreement:

     “(h) Notwithstanding subsections (a) through (e) above and notwithstanding
any other provision of this Credit Agreement to the contrary, there shall be:
(A) no additional pledges of assets of the Company and its Subsidiaries and no
additional consensual Liens against any assets of the Company and its
Subsidiaries prior to April 1, 2009, other than any consensual Liens securing
the contemplated financings (“Contemplated Financings”) of the properties
scheduled on Exhibit 8.1. (f) which consensual Liens may only be Liens against
the specific project assets being financed by the Contemplated Financing; and
(B) no assignments of management agreements.”

                     Section 4.6.     Indebtedness.   For the period commencing
on the Effective Date and ending on April 1, 2009, the following subsection (c)
shall be added to Section 8.3 (Indebtedness) of the Credit Agreement:

     “(c) Notwithstanding subsections (a) and (b) above and notwithstanding any
other provision of this Credit Agreement to the contrary, the Company and its
Subsidiaries shall not incur any additional Indebtedness for borrowed monies
except: (A) Indebtedness existing as of December 30, 2008 may have its
maturities extended or such existing Indebtedness may be refinanced if any such
refinancing does not materially increase the principal amount of such existing
Indebtedness; (B) unsecured Indebtedness for borrowed monies that is (i)
subordinated in right of payment to the repayment of the Obligations in
accordance with written agreements acceptable to the Administrative Agent, and
(ii) does not exceed Five Million Dollars ($5,000,000.00) in aggregate amount;
and (C) the Contemplated Financings, as scheduled on Exhibit 8.1(f) . Neither
the Company nor any of its Subsidiaries shall enter into any guarantys after the
Effective Date other than guarantys provided solely in connection with the
financing of the Burlingame transaction (as scheduled as a Contemplated
Financing on Exhibit 8.1(f)) .

                     Section 4.7.     Dispositions.   For the period commencing
on the Effective Date and ending on April 1, 2009, the following subsection (i)
shall be added to Section 8.5 (Dispositions) of the Credit Agreement:

     “(i) Notwithstanding subsections (a) through (h) above and notwithstanding
any other provision of this Credit Agreement to the contrary, there shall be no
Dispositions of real estate, improvements or material assets other than the
contemplated sales transactions (“Contemplated Sales Transactions”) of the
properties scheduled on Exhibit 8.5. (i), provided that: (A) each Contemplated
Sales Transaction shall be for fair market value, (B) each Contemplated Sales
Transaction shall be on “arms-length” terms with independent third parties which
are not affiliated with the Borrower or any of its Subsidiaries, (C) the
aggregate net sales proceeds for the Contemplated Sales Transactions shall not
exceed Twenty Million Dollars ($20,000,000.00) (which amount shall include the
net sales proceeds that have been received or which may be received by the
Obligors from the sales of item 1 and item 5 under the heading “Operating

3

--------------------------------------------------------------------------------

Communities” and item 11 under the heading “Land/Shut Down Communities” of
Exhibit 8.5(i) in the approximate aggregate amount of Eight Million Dollars
($8,000,000.00)), and (D) no Contemplated Sales Transaction shall cause a
violation of any of the provisions in this Section 8.5 other than Section
8.5(g)(ii) .”

                     Section 4.9.     Cross-Defaults. The following shall be
added to the end of Section 9.1. (e) (Cross-Default) of the Credit Agreement:

“ . . . for the period commencing on December 30, 2008 and ending on March 30,
2009, and notwithstanding anything herein to the contrary, to the extent that
either (A) any events of default occur under any of the facilities scheduled on
Exhibit 9.1. (e) as a result of a cross-default provision or other provision
that relates back solely to this Agreement or as a result of non-compliance with
a financial covenant or (B) any events of default occur under a credit facility
primarily secured by property or improvements not located in North America, any
such event of default will not trigger the cross-default provisions of this
Section 9.1. (e) unless the applicable creditor commences exercising its default
remedies, at which time the provisions of Section 9.1(e) shall control and apply
and the Credit Parties shall have all rights and remedies as a result thereof
provided by the terms of this Agreement.”

     Section 5.     Amendment And Modification Of Ninth Amendment.   Section 7
of the Ninth Amendment is hereby deleted in its entirety.

     Section 6.     Principal Repayments.   The Company shall make the following
principal repayments upon the Loans: (a) Four Hundred Thousand Dollars
($400,000.00) in aggregate amount shall be paid by the Company to the
Administrative Agent for the ratable benefit of the Lenders upon the execution
and delivery of this Agreement by the Administrative Agent and the Required
Lenders; and (b) One Million One Hundred Thousand Dollars ($1,100,000.00) shall
be paid by the Company to the Administrative Agent for the ratable benefit of
the Lenders on or before January 23, 2009. The failure of the Company to pay
such One Million One Hundred Thousand Dollars ($1,100,000.00) principal payment
on or before January 23, 2009 shall constitute an immediate Event of Default
under the Credit Agreement without any further notice or demand from the Credit
Parties.

     Section 7.     Modification Fee.   Upon the execution and delivery of this
Agreement by the Company, the Administrative Agent and the Required Lenders, the
Company shall pay for the accounts of the Lenders that execute this Agreement, a
modification fee in the aggregate amount of Four Hundred Thousand Dollars
($400,000.00) which shall be pro rated between such Lenders in accordance with
their respective Applicable Percentages.

     Section 8.     Obligors’ Representations And Warranties.   As an inducement
to the Credit Parties to enter into this Agreement and to agree to the requested
waiver and to the modifications provided for herein, each of the Obligors makes
the following representations and warranties to the Credit Parties and
acknowledges the justifiable reliance of the Credit Parties thereon:

     Section 8.1.     Authority And Good Standing.   Each Obligor: (a) has the
power to enter into this Agreement and any related documents and to perform all
of its obligations hereunder and thereunder; (b) has duly authorized the entry
into and performance of this Agreement and all related documents; and (c) is in
good standing in the state of its organization and is qualified to do business
and is in good standing in all other states in which it transacts business.

4

--------------------------------------------------------------------------------

     Section 8.2.     No Violations.   The execution, delivery, and performance
of this Agreement by the Obligors will not immediately, or with the passage of
time, the giving of notice, or both: (a) violate any laws or result in a default
under any contract, agreement, or instrument to which any Obligor is a party or
by which any Obligor or any properties of any Obligor are bound; or (b) result
in the creation or imposition of any security interest in, or lien or
encumbrance upon, any of the assets of the Obligors.

     Section 8.3.     Accuracy Of Information.   All information and data
submitted by or on behalf of the Obligors in connection with this Agreement and
the transactions contemplated herein, is true, accurate and complete in all
material respects as of the date made and contains no knowingly false,
incomplete or misleading statements.

     Section 8.4.     Pending Proceedings.   There are no actions, suits or
proceedings pending against any of the Obligors, the adverse determination of
which would be likely to have a Material Adverse Effect other than the
proceedings itemized on Schedule 8.4 attached hereto.

     Section 8.5.     Judgments.   No judgments have been entered against any of
the Obligors which when aggregated with all judgments against all Obligors
exceed the Threshold Amount.

     Section 8.6.     Events of Default.   The Obligors have no actual knowledge
of any continuing events of default (other than of financial covenant defaults)
under any credit facilities which as of the Effective Date would result in a
cross-default under Section 9.1(e) of the Credit Agreement other than matters
disclosed by the Obligors in writing to the Lenders.

     Section 9.     No Other Modifications Of Loan Documents.   The Obligors
acknowledge that except as specifically stated in this Agreement, the Loan
Documents shall not be deemed to have been amended, modified or changed in any
respect, and shall continue to be enforceable against the parties thereto in
accordance with all stated terms.

     Section 10.     Further Assurances.   Each Obligor agrees to execute and
deliver to the Administrative Agent such other and further documents as may,
from time to time, be reasonably requested by the Administrative Agent in order
to execute or enforce the terms and conditions of this Agreement or any of the
Loan Documents. Without limitation to the foregoing, each of the Obligors shall
take such actions as are necessary to compel each of the “Loan Parties” to the
Security Agreement dated March 13, 2008 (“Security Agreement”) to provide such
information, execute such documents, and to provide the Administrative Agent for
itself and the Lenders with perfected and continuing security interests and
pledges into the “Collateral” (as defined in the Security Agreement). The
Obligors shall promptly provide the Administrative Agent with such information
concerning the Collateral as may be requested by the Administrative Agent from
time to time.

     Section 11.     No Novation; No Refinance.   It is the intent of each of
the parties that nothing contained in this Agreement shall be deemed to effect
or accomplish or otherwise constitute a novation of any of the agreements
between the parties or of any of the obligations owed by any of the Obligors to
the Credit Parties or to be a refinance of any of the Obligations. Except as
expressly provided for in this Agreement, nothing contained herein shall be
deemed to extinguish, terminate or impair any of the duties or obligations owed
by any of the Obligors to the Credit Parties. Each of the Obligors reaffirms and
ratifies all Liens previously granted by it to the Credit Parties in accordance
with the Loan Documents.

     Section 12.     Waiver.   No failure or delay by the Credit Parties in the
exercise or enforcement of any of their rights under any Loan Document shall be
a waiver of such right or remedy nor shall a

5

--------------------------------------------------------------------------------

single or partial exercise or enforcement thereof preclude any other or further
exercise or enforcement thereof or the exercise or enforcement of any other
right or remedy. The Credit Parties may at any time or from time to time waive
all or any rights under this Agreement or any of the Loan Documents, but any
such waiver must be specific and in writing and no such waiver, shall
constitute, unless specifically so expressed by the Administrative Agent on
behalf of the Credit Parties in writing, a future waiver of performance or exact
performance by the Obligors. No notice to or demand upon any Obligor in any
instance shall entitle any Obligor to any other or further notice or demand in
the same, similar or other circumstance.

     Section 13.     Obligations Unconditional.   The obligations of the
Obligors set forth in this Agreement and as required by the terms of the Loan
Documents are absolute and unconditional, and are independent of any defense or
rights of set-off, recoupment or counterclaim which any of the Obligors might
have or ever had against any of the Credit Parties. Each of the Obligors agrees
that all payments required hereunder and/or by the Loan Documents shall be made
free of any deductions and without abatement, diminution or set-off.

     Section 14.     Reimbursement Of Expenses Of Administrative Agent.   The
Obligors agree to reimburse to the Administrative Agent promptly upon receipt of
an invoice therefor, all reasonable expenses incurred by the Administrative
Agent in connection with the negotiation and preparation of this Agreement and
all other expenses incurred by the Administrative Agent as of that date in
connection with the consummation of the transactions and matters described
herein and as otherwise incurred by the Administrative Agent in the
administration of the Loans, including without limitation all reasonable
attorneys’ fees and reasonable consultant’s fees incurred by the Administrative
Agent. Thereafter, the Obligors shall promptly reimburse the Administrative
Agent upon the request of the Administrative Agent for all reasonable expenses
incurred by the Administrative Agent in connection with the administration of
the Loans and the Loan Documents.

     Section 15.     Enforceability.   This Agreement shall inure to the benefit
of and be enforceable against each of the parties and their respective
successors and assigns.

       Section 16.     Time.   Time is of the essence of this Agreement.

     Section 17.     Choice Of Law; Consent To Jurisdiction; Agreement As To
Venue.   This Agreement shall be construed, performed and enforced and its
validity and enforceability determined in accordance with the Laws of the
Commonwealth of Virginia (excluding, however, conflict of laws principles). Each
of the Parties consents to the non-exclusive jurisdiction of the courts of the
Commonwealth of Virginia sitting in Fairfax County and of the United States
District Court for the Eastern District of Virginia, if a basis for federal
jurisdiction exists. Each of the Parties waives any right to object to the
maintenance of a suit in either of such courts on the basis of improper venue or
inconvenience of forum.

     Section 18.      RELEASE.   IN ORDER TO INDUCE THE CREDIT PARTIES TO ENTER
INTO THIS AGREEMENT, EACH OF THE OBLIGORS FOREVER RELEASES AND DISCHARGES EACH
OF THE CREDIT PARTIES AND THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES,
ATTORNEYS, AND AGENTS (COLLECTIVELY, THE “RELEASED PARTIES”) FROM ANY AND ALL
CLAIMS, CAUSES OF ACTION, SUITS AND DAMAGES (INCLUDING CLAIMS FOR ATTORNEYS’
FEES AND COSTS) WHICH ANY OF THE OBLIGORS, JOINTLY OR SEVERALLY, EVER HAD OR MAY
NOW HAVE AGAINST ANY OF THE RELEASED PARTIES FOR ANY CLAIMS ARISING OUT OF OR
RELATED IN ANY WAY TO THE OBLIGATIONS, THE LOAN DOCUMENTS, THIS AGREEMENT OR

6

--------------------------------------------------------------------------------

THE ADMINISTRATION THEREOF, WHETHER KNOWN OR UNKNOWN, INCLUDING BUT NOT LIMITED
TO ANY AND ALL CLAIMS BASED UPON OR RELYING ON ANY ALLEGATIONS OR ASSERTIONS OF
DURESS, ILLEGALITY, UNCONSCIONABILITY, BAD FAITH, BREACH OF CONTRACT, REGULATORY
VIOLATIONS, NEGLIGENCE, MISCONDUCT, OR ANY OTHER TORT, CONTRACT OR REGULATORY
CLAIM OF ANY KIND OR NATURE. THIS RELEASE IS INTENDED TO BE FINAL AND
IRREVOCABLE AND IS NOT SUBJECT TO THE SATISFACTION OF ANY CONDITIONS OF ANY
KIND.

     Section 19.     Waiver Of Jury Trial.   Each of the Parties agrees that any
suit, action, or proceeding, whether claim or counterclaim, brought or
instituted by it or by any of its successors or assigns, on or with respect to
this Agreement, the Obligations (or the administration thereof), or any of the
other Loan Documents, or which in any way, directly or indirectly relates
thereto, shall be tried by a court and not by a jury. EACH OF THE PARTIES TO
THIS AGREEMENT EXPRESSLY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY SUCH SUIT,
ACTION, OR PROCEEDING.

     Section 20.     Counterparts And Delivery.   This Agreement may be executed
and delivered in counterparts, and shall be fully enforceable against each
signatory that executes this Agreement, even if all indicated signatories do not
actually execute this Agreement. This Agreement, and the signatures to this
Agreement, may be delivered by electronic transmission.

[SIGNATURES APPEAR ON FOLLOWING PAGES]

7

--------------------------------------------------------------------------------

Signature page to Tenth Amendment To Credit Agreement
dated to be effective as of the 30th day of December, 2008

     IN WITNESS WHEREOF, the undersigned parties have caused this Agreement to
be duly executed and delivered under seal by their duly authorized
representatives to be effective as of the Effective Date.

WITNESS/ATTEST:    BORROWER:          SUNRISE SENIOR LIVING, INC., for itself
and for      the Designated Borrowers      /s/ David Haddock    By: /s/ John F.
Gaul (SEAL)            Name: John F. Gaul               Title: Vice President  
        GUARANTORS:          SUNRISE SENIOR LIVING MANAGEMENT, INC.  /s/ David
Haddock   By: /s/ John F. Gaul  (SEAL)            Name: John F. Gaul         
      Title: Vice President          SUNRISE SENIOR LIVING INVESTMENTS, INC. 
/s/ David Haddock     By: /s/ John F. Gaul  (SEAL)            Name: John F.
Gaul                Title: Vice President         SUNRISE DEVELOPMENT, INC.     
/s/ David Haddock   By: /s/ John F. Gaul  (SEAL)            Name: John F. Gaul  
              Title: Vice President          SUNRISE SENIOR LIVING SERVICES,
INC.  /s/ David Haddock    By: /s/ John F. Gaul  (SEAL)            Name: John F.
Gaul                Title: Vice President    

 

8

 

--------------------------------------------------------------------------------



Signature page to Tenth Amendment To Credit Agreement
dated to be effective as of the 30th day of December, 2008

WITNESS/ATTEST:    ADMINISTRATIVE AGENT:            BANK OF AMERICA, N.A.,     
    As Administrative Agent                    [illegible]              By: /s/
Roberto Salazar (SEAL)          Name: Roberto Salazar             
Title: Assistant Vice President              LENDER:            BANK OF AMERICA,
N.A , as a Lender,          L/C Issuer and Swing Line Lender in its own right   
  and as successor by merger to LaSalle Bank          National Association     
    ______________   By: /s/ Daniel Langelier (SEAL)            Name: Daniel
Langelier               Title: Senior Vice President    

 

9

 


--------------------------------------------------------------------------------





Signature page to Tenth Amendment To Credit Agreement
dated to be effective as of the 30th day of December, 2008

WITNESS/ATTEST:    LENDER:            PNC BANK NATIONAL ASSOCIATION.,         
as a Lender, in its own right and as successor          by merger to Farmers &
Merchants Bank                    [illegible]              By: /s/ Wendy
Andrus (SEAL)           Name: Wendy Andrus              Title: Vice President  
          10


--------------------------------------------------------------------------------

Signature page to Tenth Amendment To Credit Agreement
dated to be effective as of the 30th day of December, 2008

WITNESS/ATTEST:    LENDER:            WACHOVIA BANK, NATIONAL ASSOCIATION,     
as a Lender,                    [illegible]               By: /s/ S. Kent
Thompson (SEAL)           Name: S. Kent Thompson               Title: Senior
Vice President              11


--------------------------------------------------------------------------------

Signature page to Tenth Amendment To Credit Agreement
dated to be effective as of the 30th day of December, 2008

WITNESS/ATTEST:    LENDER:            MANUFACTURERS AND TRADERS TRUST     
COMPANY, as a Lender in its own right and          as successor by merger to
First Horizon Bank,          formerly a division of First Tennessee Bank, N.A., 
    /s/ M. Comiskey    By: /s/ Thomas H. Comiskey (SEAL)           Name: Thomas
H. Comiskey              Title: Vice President              12


--------------------------------------------------------------------------------

Signature page to Tenth Amendment To Credit Agreement
dated to be effective as of the 30th day of December, 2008

WITNESS/ATTEST:    LENDER:          CHEVY CHASE BANK, F.S.B., as a Lender,     
  /s/ Kay Finlaw Creel    By: /s/ Richard L. Amador (SEAL)     
     Name: Richard L. Amador               Title: Group Vice President         
    13


--------------------------------------------------------------------------------

